internal_revenue_service uniform issue list number 408a number info release date world trade center suite e pratt street baltimore md attention dear this letter is in response to your correspondence of constituent custodian’s use of the method in the income_tax regulations the regulations for calculation of the net_income for a contribution being recharacterized under sec_408a of the internal_revenue_code we believe the following general explanation of the way to calculate the net_income for contributions being recharacterized will help you respond to complains about his ira trustee’s or on behalf of your complaints two methods available for calculating net_income for a contribution being recharacterized the net_income for a contribution being recharacterized must be transferred along with the contribution and calculated using one of the methods provided in sec_1_408a-5 a-2 b c of the regulations under the first method if the contribution being recharacterized was contributed to a separate ira and no distributions or additional contributions have been made from or to that ira at any time then the contribution is recharacterized by the trustee transferring the entire account balance in this case the net_income or loss for the contribution being recharacterized is the difference between the original contribution and the amount transferred under the second method which must be used in all other cases the net_income for a contribution being recharacterized is calculated as prescribed by sec_1_408-4 of the regulations disregarding the parenthetical clause in sec_1_408-4 calculating net_income for excess_contributions the regulations provide the method for calculating the net_income for excess_contributions made to an ira and returned before the due_date of the return to use this method to calculate the net_income for a contribution being recharacterized you substitute the term amount of the contribution being recharacterized for the term excess_contribution as modified sec_1_408-4 provides that the amount of net_income for the contribution being recharacterized bears the same ratio to the net_income earned by the account during the computation period as the amount of the contribution being recharacterized bears to the balance of the account as of the first day of the taxable_year in which the contribution being recharacterized is made and the total contribution made for the taxable_year the term computation period means the period beginning on the first day of the taxable_year when the contribution being recharacterized is made and ending on the date of the transfer from the account under the regulations as modified for recharacterizations the net_income earned by the account during the computation period is the fair_market_value of the balance of the account immediately after the distribution increased by the amount of distributions from the account during the computation period and reduced by the sum of the fair_market_value of the balance of the account as of the first day of the taxable_year in which the contribution being recharacterized was made the contributions to the account during the computation period sec_1_408-4 notice_2000_39 provides a new method for calculating net_income the internal_revenue_service irs has received comments that the second method described above does not always reflect the actual earnings and losses of the ira during the time it held the contribution being recharacterized under this method account activity in the part of the year that precedes the date the contribution being recharacterized was made is taken into account in the calculation of the net_income for the contribution in response to these comments the irs and treasury have recently issued notice_2000_39 scheduled to be published in the issue of the internal_revenue_bulletin on date copy enclosed notice_2000_39 provides a new method for calculating net_income for a contribution on the actual earnings and losses of the ira during the time it held the contribution however this new method only may be used to allocate net_income to a contribution made to an ira after date in any event it is not clear that this new method would produce a significantly different result from the pre-existing method used in your constituent’s case because the contribution he recharacterized was originally made in january rather than later in the year under both the old method and new method for calculating net_income calculations are based on the overall value of an ira and the dollar amounts contributed distributed and recharacterized to or from the ira rather than on specific investments made with a particular contribution i hope the information included in this letter will help you if you have additional questions or concerns please contact me at or cathy vohs of my staff at not toll-free numbers sincerely mary oppenheimer assistant chief_counsel office of the division counsel associate chief_counsel tax exempt and government entities enclosure
